               Case 15-40315-KKS     Doc 76    Filed 11/26/18   Page 1 of 3




                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF FLORIDA
                          TALLAHASSEE DIVISION
In re:

         STEVEN EUGENE ALLEN,                         Case No.: 4:15-bk-40315-KKS
                                                      Chapter 7
          Debtor.
____________________________________________________/

                       ORDER APPROVING SALE (Doc. 61)

         THIS MATTER, came before the Court on November 1, 2018, upon the

Trustee’s Notice of Sale (Doc. 69) (the “Sale Notice”) filed pursuant to this Court’s

Order Granting Trustee’s Motion for Entry of an Order (A) Approving Competitive

Bidding and Sale Procedures; (B) Scheduling a Date to Conduct Hearing to Consider

Final Approval of Sale; and (C) Granting Related Relief (Doc. 67) (the “Bidding

Order”). The Sale Notice concerns a minority interest in a Florida limited liability

partnership, Avalanche Partnership, LLP.

         The Trustee has proffered that she has provided good and sufficient notice of

the Bidding Order and the Sale Notice, including notice of the continuance of the

original sale hearing caused by Hurricane Michael. The Trustee further proffered

that no Qualified Bids were received at any time under Paragraph 3.a. of the Bidding

Order and that no other expression of interest in bidding occurred after the date that

the Sale Notice was filed on the docket. Additionally, the Trustee proffered that no

objections were received within the time period prescribed under Paragraph 5 of the


                                           1
             Case 15-40315-KKS      Doc 76     Filed 11/26/18   Page 2 of 3




Bidding Order, or at any time thereafter, and the Court considers the matter

unopposed.    Finally, the Trustee proffered the bidding history, including the

telephonic auction between the prevailing bidder, Partnership Liquidity Investors

IV, LLC, and the other partners that preceded the Bidding Order.

      In accordance with Paragraph 3.c. of the Bidding Order, the Court makes the

following findings. First, the prevailing bidder has acted in good faith within the

meaning of section 363(m) of the Bankruptcy Code. Further, the sale offer advanced

by the Trustee (Doc. 61-1) was negotiated, proposed and entered into by the parties

without collusion, in good faith and from arm's length bargaining positions. Finally,

the prevailing bid represents a fair market value for the partnership interest.

      It is therefore ORDERED:

      1.     The sale described by the Trustee’s Notice of Sale (Doc. 69),

incorporating the offer (Doc. 61-1) from Partnership Liquidity Investors IV, LLC, is

APPROVED. The Trustee is authorized to take all actions necessary and appropriate

to consummate the sale.

      2.     The offer and transactions contemplated in the Notice of Sale may be

specifically enforced against and binding upon, and not subject to rejection or

avoidance by, the Debtor or Trustee.

      3.     The prevailing bidder shall not assume any of the guaranties or

indemnities given in connection with the loans to the real property, companies, or


                                           2
             Case 15-40315-KKS      Doc 76     Filed 11/26/18   Page 3 of 3




partnerships and shall not succeed to any existing obligations of the Debtor or the

Trustee.

      4.     This Court retains jurisdiction to resolve any controversy or claim

arising out of or relating to the offer, notice of sale, or consummation of the sale.

                          November 26, 2018
      DONE AND ORDERED on _________________________________.




                                             KAREN K. SPECIE
                                             United States Bankruptcy Judge



Order Prepared by: Trevor A. Thompson, Esq.
 Attorney for Trustee, Theresa M. Bender

Attorney Trevor A. Thompson is directed to serve a copy of this order on interested
parties and file a certificate of service within 3 business days of entry of the order.




                                           3
